United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-1425
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                   Dewayne Gray

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Western District of Missouri - Springfield
                                  ____________

                            Submitted: August 20, 2021
                             Filed: September 3, 2021
                                  [Unpublished]
                                  ____________

Before SHEPHERD, GRASZ, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

      Dewayne Gray appeals an order committing him under 18 U.S.C. § 4245 to the
custody of the Attorney General for hospital care and treatment until he no longer
needs treatment or his prison sentence expires, whichever occurs first. Upon careful
review of the record, including the reports of two examining psychologists who
opined that Gray met the criteria for commitment, we conclude the district court’s1
§ 4245 finding was supported by a preponderance of the evidence, and was not
clearly erroneous. See 18 U.S.C. § 4245(d) (burden of proof and determination of
mental illness and treatment need); United States v. Bean, 373 F.3d 877, 879 (8th Cir.
2004) (standard of review). The judgment of the district court is affirmed.
                        ______________________________




      1
       The Honorable Douglas Harpool, United States District Judge for the Western
District of Missouri, adopting the report and recommendation of the Honorable David
P. Rush, United States Magistrate Judge for the Western District of Missouri.

                                         -2-